Citation Nr: 1726923	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from March 1974 to November 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The August 2011 rating decision denied entitlement to service connection for PTSD.  A prior March 2009 rating decision denied entitlement to service connection for depression and anxiety.  Additionally, an October 2013 rating decision (issued by the RO in Fargo, North Dakota) denied entitlement to service connection for a mood disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  As such, the Board has restated the Veteran's claim on appeal as one for any diagnosed acquired psychiatric disorder.

This claim was previously before the Board in January 2016.  The Board remanded the claim so that the AOJ could attempt to contact the Veteran and provide him with additional notice of a scheduled hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

In his October 2012 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing at the local RO.  The Veteran was scheduled for a hearing on July 31, 2015.  The hearing notice was sent to an address in New Roads, Louisiana.  See June 2015 VA notice letter.  The Veteran did not appear for the July 2015 Travel Board hearing.

Soon after, in December 2015, the Veteran filed a statement on a VA Form 21-526EZ and listed his current address as being in New Orleans, Louisiana.  A VA email dated in December 2015 reflects that the Veteran is homeless.  As such, in 2016 the Board considered that the Veteran had not received the 2015 Board hearing notice and directed the AOJ to take reasonable measures to verify the Veteran's address.  Thereafter, the AOJ was to reschedule the Veteran for a Travel Board hearing.

A January 2016 Award Print indicated the Veteran resided at an address on [REDACTED].  See January 2016 Award Print.  In March 2016, the AOJ sent the Veteran notice of a newly scheduled Travel Board hearing in July 2016.  See March 2016 Hearing Notice.  This notice was sent to a [REDACTED] address, which is the address of Gateway Recovery Systems, a domiciliary intensive outpatient program which provides concurrent care with the New Orleans VA Medical Center (VAMC's) Substance Abuse Program.  In April 2016, the Veteran submitted claims for service connection for a heart condition and an increased rating for hearing loss.  On the form, the Veteran indicated that he was "homeless or at risk of becoming homeless."  See April 2016 Fully Developed Claim.  The claims form included a phone number for the Veteran and a phone number for his point of contact ([REDACTED]).  The address he used on the April 2016 Full Developed Claim form was the [REDACTED] address.  A May 2016 New Orleans VAMC (SE Louisiana Veterans HCS) record noted that the Veteran was discharged from Gateway on May 18, 2016 and was going to live with his daughter.  The daughter's address was not provided.  Presumably, the Veteran was residing at Gateway (the [REDACTED] address) at the time the AOJ sent him the March 2016 notice of his July 2016 Travel Board hearing.  However, after the Veteran's left Gateway in May 2016 there is no indication of his next address.  The record shows that the AOJ attempted to reach the Veteran at the [REDACTED] address and a prior address ([REDACTED]), and that these attempts were returned to sender.  See June 2016 and July 2017 Returned Mail.  A June 2016 document, listed as "SHARE print screen" in VBMS, and titled "Change of Address" provided an address on [REDACTED].  There has been no communication from the Veteran since April 2016, and therefore his current address is not verified.  A subsequent June 2016 reminder of his July 2016 Travel Board hearing was sent to his [REDACTED] address.  The Veteran failed to appear to his July 2016 scheduled hearing.

In June 2017, the Veteran's representative argued that the Veteran did not receive notice of his July 2016 hearing.  The American Legion argues that the AOJ did not take reasonable measures to verify the Veteran's address as the most recent letter sent by the AOJ, which informed him his claim was being returned to the Board, simply listed his address as "New Orleans, Louisiana."  See June 2017 Returned Mail.  There is no current address for the Veteran contained in VBMS.  

As such, on remand, the Board will provide the Veteran with one last opportunity to be scheduled for a Travel Board hearing given his housing situation.  VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take reasonable measures to attempt to verify the Veteran's current address.  Note:  A recent address on "[REDACTED]" is contained under the VBMS document entitled "SHARE Print Screen" dated June 7, 2016.

2.  Schedule the Veteran for a Travel Board hearing at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




